Exhibit 10.66 AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT THIS AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (sometimes referred to herein as this “Amendment” and also as the “First Amendment”) is dated as of December 20, 2016, and is entered into by and among XOMA CORPORATION, a Delaware corporation, XOMA (US) LLC, a Delaware limited liability company, and XOMA COMMERCIAL LLC, a Delaware limited liability company and each of their Affiliates from time to time made parties (each individually referred to as a “Borrower” and collectively referred to as the “Borrower”) to that certain Loan and Security Agreement dated as of February 27, 2015, Xoma Technology Ltd., a Bermuda exempted company (“Guarantor”), the several banks and other financial institutions or entities from time to time parties to the Agreement (collectively, referred to as “Lender”) and HERCULES CAPITAL, INC., formerly known as Hercules Technology Growth Capital, Inc., a Maryland corporation, in its capacity as administrative agent for itself and the Lender (in such capacity “Agent”). Capitalized terms used herein without definition shall have the same meanings given them in the Loan Agreement (as defined below).
